Order entered July 24, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01442-CR

                               ANTWAN DOUGLAS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-63774-K

                                            ORDER
       The Court REINSTATES this appeal.

       On May 23, 2014, this Court ordered the trial court to make findings regarding why the

reporter’s record has not been filed. On July 23, 2014, the Court received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the May 23, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE